El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
RCA Communications, Inc., una corporación domiciliada en Nueva York y autorizada a hacer negocios en Puerto Rico, presentó en el Registro de la Propiedad de Bayamón para su inscripción, una escritura de arrendamiento redac-tada en inglés y en la cual dicha corporación comparecía como arrendataria. (1)
El Registrador de la Propiedad devolvió el documento sin practicar operación alguna y en su lugar tomó anotación preventiva por 120 días,(2) mediante la siguiente nota:
“Devuelto el presente documento sin practicar operación alguna por los fundamentos siguientes: Primero: Porque la escritura está hecha en idioma inglés .y no se acompaña con la misma la traducción al castellano, y este Registro no cuenta con traductor oficial; y además el Registrador no viene obli-gado a calificar documentos que se le presenten para su ins-cripción, a menos que los mismos vengan redactados en idioma castellano, pues la ley número veintidós de dos de abril de mil novecientos veintisiete, página ciento cincuenta y nueve, dis-pone los requisitos que debe ostentar un Registrador de la Propiedad para desempeñar su cargo. Segundo: Porque las alegaciones expuestas en la presente escritura caen dentro de las disposiciones que refiere el artículo treinta y cuatro del Código de Enjuiciamiento Civil. Tercero: Porque los terceros que vienen al archivo del Registro a enterarse de los récords de las fincas inscritas o anotadas, son todas personas de habla española y muy pocos de ellos, saben leer y escribir el idioma inglés. Cuarto: Porque la Ley Hipotecaria puesta en vigor en Puerto Rico desde el primero de mayo de mil ochocientos ochenta, fué inspirada y enactada en idioma español para que los docu-mentos presentados que fueran objeto de inscripción así se *79transcribieran en los libros que habían de asegurar los derechos de terceros, y desde la vigencia de la misma su nomenclatura no ha sido modificada por legislación posterior alguna, a excep-ción de algunos artículos que han sido enmendados, siendo su Reglamentación igual a la de aquella fecha. Quinto: Porque en la Asamblea Constituyente reunida en el Capitolio para poner en vigor la Ley aprobada por el Congreso de los Estados Unidos, creando el Estado Libre Asociado de Puerto Rico, se dispuso en el Artículo I Sección I (página 35), lo siguiente: Al comenzar a regir esta Constitución todas las leyes que no estén en conflicto con la misma continuarán en vigor íntegra-mente hasta que sean enmendadas o derogadas o hasta que cese su vigencia de acuerdo con sus propias disposiciones; y extendida en su lugar por los motivos antes apuntados, la ano-tación preventiva por ciento veinte días que dispone la ley número treinta y nueve de veinte y tres de abril de mil nove-cientos veintiocho. Bayamón, Puerto Rico a quince de sep-tiembre de mil novecientos cincuenta y cuatro. — (Firmado) Jesús J. Vergne Castelo. — Registrador Interino. — -Derechos can-celados 50^5, No. l°Arl.”
Para revisar esta nota la corporación arrendataria ha interpuesto el presente Recurso Gubernativo.
Los Registros de la Propiedad, fueron establecidos con este nombre en varios pueblos de Puerto Rico, por Real Decreto de 28 de febrero de 1879. La Ley Hipotecaria, para las Provincias de Ultramar fué establecida por Ley de 14 de julio de 1893 y por Real Decreto de 18 del mismo mes y año se aprobó el Reglamento. En virtud del art. 1ro. de esta Ley, quedaron subsistentes los Registros de la Propiedad en todos los pueblos en que se hallaban establecidos. Y ésta era la Ley vigente en Puerto Rico al verificarse el cambio de soberanía en el año 1898. (3) Consecuencia lógica de nues-*80tro origen racial y de ser el español el único idioma oficial en la isla para aquel entonces, era la de que en este idioma se verificasen todos los asientos y operaciones del Registro. Ello no obstante, la Ley Hipotecaria autorizaba la inscripción en el Registro de documentos o títulos otorgados en países ex-tranjeros(4) y a este efecto dispone el art. 52 de su Regla-mento que “Los documentos otorgados en el extranjero sólo podrán inscribirse después de ser oficialmente traducidos por la oficina de la interpretación de lenguas o por cualquier otro funcionario que para ello esté completamente autorizado.” Pero al ocurrir el cambio de soberanía, se expidió la Orden General núm. 192 del Cuartel General del Ejército, Despa-cho del Ayudante General, Washington, D.C., de fecha 30 de diciembre de 1898, (5) disponiendo que todos los documentos escritos en inglés y presentados para su inscripción en Puerto Rico, cuando vinieran acompañados de la correspondiente tra-ducción al castellano tendrían, inscritos que fueran, la misma fuerza y validez que si hubieran sido otorgados en castellano. Parece ser claro que durante la vigencia de esta Orden General, el Registrador de la Propiedad no venía obligado a inscribir el documento o título escrito en inglés a menos que éste viniera acompañado de la correspondiente traducción al castellano.
 Estando ya en vigor la Carta Orgánica de 1900 (Ley Foraker), se aprobó por nuestra Asamblea Legislativa en 21 de febrero de 1902 para regir a partir del día primero de julio del mismo año, la “Ley con respecto al idioma que ha de emplearse en los departamentos, tribunales y oficinas *81del Gobierno Insular.” (6) A partir de la vigencia de esta ley, los idiomas inglés y español se convirtieron en idiomas oficiales en Puerto Rico. Dispone este estatuto que en todos los Departamentos del Gobierno Insular, en todos los tribu-nales de esta isla(7) y en todas las oficinas públicas con ex-cepción de las oficinas municipales y de los tribunales mu-nicipales u oficinas dependientes de éstas, se emplearán indis-tintamente los idiomas inglés y español y que cuando sea necesario, se harán traducciones e interpretaciones orales de un idioma a otro. La propia ley dispone además que para llevar a cabo sus disposiciones, todo Departamento, así como los tribunales y los Jefes de oficinas públicas emplearán, cuando fuere necesario, intérpretes y traductores competen-tes y que no podrá anularse ningún documento público o privado escrito en cualquiera de los dos idiomas por razón de aquél en que estuviese expresado.
*82Esta ley autoriza la presentación en el Registro de la Pro-piedad, para su inscripción de aquellos documentos o títulos escritos en inglés que con arreglo a la Ley Hipotecaria sean inscribibles, sin necesidad de que los mismos vayan acompa-ñados de las correspondientes traducciones al castellano. Siendo ello así, podemos concluir que la Orden General núm. 192, quedó derogada por la Ley del Idioma, conforme a la facultad que para ello tenía la Asamblea Legislativa de Puerto Rico bajo la Ley Poraker. Véase Ex parte Rivera (a) Panchito, 10 D.P.R. 211; Pueblo v. Kent, 10 D.P.R. 343.
 Ahora bien, en relación con la redacción de escrituras públicas, nuestra Ley Notarial dispone en su sec. 17 que “Las escrituras públicas se redactarán en lengua castellana, pero podrán hacerse en inglés, siempre que el notario y las partes y testigos conozcan ese idioma.” Por su parte, la Ley de 10 de marzo de 1904, según fué enmendada por la Ley núm. 22 de 23 de abril de 1927, disponía que: “Para ser nombrado registrador de la propiedad de cualquier registro de la propiedad de Puerto Rico se requiere: ser ciudadano de los Estados Unidos de América, mayor de 25 años, abogado en el ejercicio con más de cinco años de práctica en las cortes de distrito y Corte Suprema de Puerto Rico, y leer, escribir y hablar correctamente el idioma castellano.” (Bastardillas nuestras.) Refiriéndose al requisito de leer, escribir y hablar correctamente el idioma castellano, dice Muñoz Morales en su obra ya citada, a la página 53: “Tampoco se exigía este requisito en la Ley del 1893 [Ley Hipotecaria], que hoy fácilmente se comprende como necesario por el hecho de que, aun reconociéndose el idioma inglés como idioma oficial en la Isla, es lo cierto que toda documentación, con sólo algunas excepciones, está redactada en español; y en este idioma se verifican todos los asientos y operaciones en el Registro.” Es probable que al requerir esta cualidad respecto al conocimiento del idioma castellano, el legislador considerara que los asientos y operaciones del Registro continuarían practicán-*83dose en español. Sin embargo, este razonamiento carece hoy de valor. Nuestra legislatura acaba de aprobar la Ley núm. 3 de 2 de septiembre de 1955 titulada “Ley del Registro de la Propiedad del Estado Libre Asociado de Puerto Rico”, en la que se elimina el requisito del conocimiento del idioma castellano para ser nombrado Registrador. Los únicos re-quisitos exigidos ahora por la ley, son (1) que la persona haya cumplido 25 años de edad; (2) haber sido admitida al ejercicio de la profesión de abogado por el Tribunal Supremo de Puerto Rico; (3) tener experiencia profesional, y (4) go-zar de buena reputación. Art. 3 de la Ley núm. 3 de 1955. El Reglamento de este Tribunal tampoco exige el conoci-miento del idioma castellano como requisito para admitir a una persona al ejercicio de la profesión de abogado en esta isla. Ya hemos visto que la Ley Hipotecaria, la Ley del Idioma y la Ley Notarial no prohíben que los asientos del Registro se practiquen en inglés. Por el contrario la Ley Notarial autoriza la redacción de escrituras públicas en inglés, y la Ley del Idioma dispone que en todas las oficinas pú-blicas se emplearán indistintamente los idiomas inglés y es-pañol. Forzosamente hay que concluir que la legislación vi-gente no prohíbe que los asientos y operaciones del Registro se practiquen en inglés. En su consecuencia, los registra-dores carecen de facultad para devolver un documento o tí-tulo sin practicar operación alguna en el Registro por razón de que el documento presentado esté redactado en inglés y no se haya acompañado al mismo una copia traducida al castellano.
No hemos olvidado que una de las bases esenciales de la institución de los registros es dar publicidad a los derechos civiles que en ellos constan. Criado v. Battistini, 3 D.P.R. 195 (2da. ed.); 1 Morell, Legislación Hipotecaria, págs. 80 y 124. Puede argüirse que en términos generales esa publicidad sería menos efectiva en Puerto Rico si los asientos y operaciones del registro no se hicieren en el idioma *84español ya que éste es nuestro idioma vernáculo. Sin embargo, la propia ley que convirtió en oficiales los idiomas inglés y español dispuso que “cuando sea necesario, se harán traducciones e interpretaciones orales de un idioma al otro, de modo que las partes interesadas puedan comprender cual-quier procedimiento o comunicación en dichos idiomas”. Para hacer viable esta disposición la misma ley proveyó que los jefes de oficinas públicas emplearan cuando fuere nece-sario intérpretes y traductores competentes. De suerte que la posibilidad de que el idioma inglés sea una limitación de la efectividad del principio de la publicidad de los registros se desvanece ante la obligación legal impuesta de emplear traductores e intérpretes competentes cuando fuere necesario.
De todos modos corresponde a la rama legislativa y no a este Tribunal determinar el idioma o idiomas en que deban hacerse las operaciones del registro y conforme al estado de la legislación actual, según hemos indicado anteriormente, dichas operaciones pueden practicarse en ambos idiomas in-distintamente.

Se revoca la nota recurrida y se ordena al Registrador de la Propiedad de Bayamón que proceda a calificar y a ins-cribir, si procediere, la escritura de arrendamiento presen-tada por la recurrente.


 Con dicha escritura se acompañó otra de poder también en inglés ' ya que la corporación había comparecido en la de arrendamiento por medio de un apoderado.


 Por resolución de este Tribunal en este mismo caso dicho período de 120 días fué prorrogado hasta tanto se resuelva este recurso.


 Muñoz Morales, Lecciones de Derecho Hipotecario, Tomo 1, pág. 24. Esa misma Ley Hipotecaria y su Reglamento continuó vigente después de la aprobación de la Ley Orgánica de 1900. Giménez v. Brenes, 10 D.P.R. 128; Muñoz Díaz v. Corte, 42 D.P.R. 384.


 Artículo 5 de la Ley Hipotecaria.


 Publicada en la Gaceta de Puerto Rico núm. 23 de 27 de enero de 1899. Dicha Orden General dispone:
“Por disposición del Secretario de la Guerra, todos los documentos eje-cutados en inglés y presentados para su inscripción en Cuba y Puerto Rico, cuando vengan acompañados de la correspondiente traducción al castellano, tendrán, inscritos que sean, la misma fuerza y validez que si fuesen exten-didos en castellano.”


 El texto completo de dicha ley es como sigue:
“Sección 1. Que en todos los Departamentos del Gobierno Insular, en todos los tribunales de esta isla y en todas las oficinas públicas, se em-plearán indistintamente los idiomas inglés y español; y cuando sea ne-cesario, se harán traducciones e interpretaciones orales de un idioma al otro, de modo que las partes interesadas puedan comprender cualquier procedimiento o comunicación en dichos idiomas.
“Sección 2. Que para llevar a cabo las disposiciones de esta ley, todo Departamento, así como los tribunales y los jefes de oficinas públicas em-plearán, cuando necesario fuese, intérpretes y traductores competentes.
“Sección S. No podrá anularse ningún documento público o privado, escrito en cualquiera ■ de los idiomas aquí mencionados por razón de aquel en que estuviese expresado.
“Sección 4. La palabra ‘escrito’, según se emplea aquí, se entenderá a hacer referencia e incluir manuscritos, escritos a máquina (typewriting) e impresos y combinaciones de algunas o todas las formas de escrituras expresadas.
“Sección 5. Nada de lo contenido en esta Ley será aplicable a las oficinas de ninguna municipalidad o a los tribunales municipales o de policía u oficinas dependientes de las mencionadas.
“Sección 6. Esta Ley empezará a regir a partir del primero de julio de 1902.
“Aprobada, 21 de febrero de 1902.”


 Por disposición del art. 34 de nuestro Código de Enjuiciamiento Civil, las alegaciones en los tribunales insulares pueden hacerse en lengua inglesa pero los escritos deben ser acompañados de las necesarias copias en lengua española, y las orales deben hacerse por medio de intérprete.